United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-2236
                         ___________________________

                                     Gui Sheng Li

                              lllllllllllllllllllllPetitioner

                                            v.

               Eric H. Holder, Jr., Attorney General of United States

                             lllllllllllllllllllllRespondent
                                     ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                           Submitted: December 5, 2012
                            Filed: December 10, 2012
                                  [Unpublished]
                                  ____________

Before MURPHY, ARNOLD, and SMITH, Circuit Judges.
                          ____________

PER CURIAM.

      Gui Sheng Li, a native and citizen of China, petitions for review of an order of
the Board of Immigration Appeals (BIA), which affirmed an immigration judge’s
denial of asylum, withholding of removal, and relief under the Convention Against
Torture (CAT). After careful review, we find no basis for reversal. In particular, we
conclude that the BIA’s adverse credibility finding was supported by substantial
evidence on the administrative record as a whole. See Ali v. Holder, 686 F.3d 534,
538-39 (8th Cir. 2012) (where BIA essentially adopts immigration judge’s decision
but adds its own reasoning, this court reviews both decisions together and will affirm
if substantial evidence on record as whole supports agency decision); Fofanah v.
Gonzales, 447 F.3d 1037, 1040 (8th Cir. 2006) (noting that adverse credibility finding
was fatal to asylum, withholding-of-removal, and CAT claims because they were all
“based upon the same discredited testimony”). Accordingly, we deny the petition for
review. See 8th Cir. R. 47B.
                       ______________________________




                                         -2-